Title: From Thomas Jefferson to Louis Hue Girardin, 8 July 1820
From: Jefferson, Thomas
To: Girardin, Louis Hue


Dear Sir
Monticello
July 8. 20.
I am uncertain whether you know that you have been anticipated in the translation of Botta. the first information I had of it was the reciept of the 1st vol. three days ago from the translater mr Geo. A. Otis. it is to be in 3. v. 8vo and the 2d & 3d are promised as fast as they can be printed. should you consider this as a release from that labor, I should hope you would give the time it saves you to putting the last hand to your 2d vol. of the history of our own state.I salute you always with friendship and respect.Th: Jefferson